


110 HR 1067 IH: To establish a Federal coordination and planning process

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1067
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Baird introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a Federal coordination and planning process
		  for advanced research instrumentation and facilities.
	
	
		1.FindingsCongress finds the following:
			(1)Instruments are
			 the key to the advancement of scientific and engineering research and the
			 development of new and improved technologies.
			(2)The need for
			 specialized instruments has become broader, crossing scientific and engineering
			 disciplines.
			(3)Research progress
			 in interdisciplinary fields increasingly relies on the availability of advanced
			 instruments, or systems of instruments, that require highly specialized
			 knowledge and training for their proper operation and use.
			(4)A
			 committee of the National Academy of Sciences has recommended that Federal
			 research agencies place greater emphasis on developing formal mechanisms to
			 support access by researchers to advanced instruments that exceed the cost of
			 instruments that can be acquired under normal research grants and that require
			 special support arrangements for their operation and use.
			2.DefinitionsIn this Act:
			(1)Advanced
			 research instrumentation and facilitiesThe term advanced
			 research instrumentation and facilities means instrumentation that is
			 used for research, including collections of closely related or interacting
			 instruments, networks of sensors, databases, and cyber infrastructure and that
			 is commonly acquired by large-scale centers or research programs rather than by
			 individual investigators.
			(2)DirectorThe
			 term Director means the Director of the Office of Science and
			 Technology Policy.
			3.CoordinationThe Director shall use the National Science
			 and Technology Council as a forum for coordination and collaboration among
			 Federal agencies in developing best practices for the support of advanced
			 research instrumentation and facilities at academic institutions, and shall
			 encourage the development of centralized programs for support of advanced
			 research instrumentation and facilities at all Federal research agencies that
			 sponsor research at academic institutions. This forum shall also provide advice
			 to the Director in developing advanced research instrumentation and facilities
			 policies in accordance with section 4.
		4.Policy for
			 advanced research instrumentation and facilitiesThe Director shall develop and implement
			 policies for Federal support for advanced research instrumentation and
			 facilities, which shall include—
			(1)consistent policies among Federal agencies
			 for the support of the operations and maintenance costs of advanced research
			 instrumentation and facilities acquired in whole or in part from Federal
			 funding sources, including policies to encourage and support the career
			 development of technical research support staff for instrumentation;
			(2)guidelines for the appropriate balance in
			 Federal funding for research at academic institutions between research project
			 support and the acquisition, operations and maintenance of advanced research
			 instrumentation and facilities; and
			(3)policy and procedures for support by
			 multiple Federal agencies, including joint grant solicitations, for advanced
			 research instrumentation and facilities that would be useful for multiple
			 fields of research and relevant to the research goals of multiple Federal
			 agencies.
			5.ReportThe Director shall provide a report
			 describing the coordination activities carried out in accordance with section 3
			 and the status of the development and implementation of policies and guidelines
			 called for under section 4 to the Committee on Science of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate not later than 1 year after the date of enactment of this
			 Act.
		
